         Case 1:19-cv-07536-NRB Document 5 Filed 09/12/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARC JANSEN, Individually and On Behalf
of All Others Similarly Situated,

                   Plaintiff,

       v.
                                                     Case No. 19-ev-07536 (NRB)
INTERNATIONAL FLAVORS &
FRAGRANCES INC., ANDREAS FIBIG,
AND RICHARD A. O'LEARY,

                   Defendants.



               STIPULATION AND [PROPOSED] SCHEDULING ORDER

               WHEREAS on August 12, 2019, Plaintiff Marc Jansen ("Plaintiff') filed the

complaint in this action ("Initial Complaint") against Defendants International Flavors &

Fragrances Inc., Andreas Fibig and Richard A. O'Leary ("Defendants") (with Plaintiff, the

"Parties");

               WHEREAS, the claims asserted in the Initial Complaint in this action are

governed by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), 15 U.S.C. §

78u-4, which provides a procedure for the appointment of lead plaintiff(s) and lead counsel to

represent the putative class by the Court;

               WHEREAS, Defendant International Flavors & Fragrances Inc. was served with

the summons and Initial Complaint on August 23, 2019;

               WHEREAS, after appointment of lead plaintiff and approval of lead counsel, the

Parties anticipate that lead plaintiff will file an amended complaint;

               WHEREAS, counsel for the Parties believe that an answer or motion responding

to the Initial Complaint would be premature prior to the entry of an Order by the Court pursuant
        Case 1:19-cv-07536-NRB Document 5 Filed 09/12/19 Page 2 of 4




to the PSLRA appointing one or more lead plaintiffs and lead counsel; and

               WHEREAS motions for the appointment of lead plaintiff(s) and lead counsel are

due October 11, 2019.

               IT IS HEREBY STIPULATED AND AGREED, by and between the parties,

through their undersigned counsel, subject to approval by the Court, as follows:

               1.        Counsel for defendant International Flavors & Fragrances Inc. shall accept

service for the individual defendants Andreas Fibig and Richard A. O'Leary.

               2.        Defendants shall not be required to answer or otherwise respond to the

Initial Complaint, and hereby are expressly relieved from answering or otherwise responding to

the Initial Complaint.

               3.        Within ten (10) days of the entry of an Order appointing lead plaintiff(s)

and lead counsel in the above-captioned action (or a consolidated action encompassing the

above-captioned action) pursuant to the PSLRA, the Parties will confer and submit a proposed

schedule, subject to the approval of the Court, for the filing of an amended complaint arid

Defendants' response thereto.

               4.        There have been no requests for an extension of time previously made in

this matter.

               5.        Nothing in this stipulation shall be construed as a waiver of any defenses

or rights available to parties (other than with respect to service of process).

               6.        This stipulation may be signed in counterparts.




                                                  -2-
       Case 1:19-cv-07536-NRB Document 5 Filed 09/12/19 Page 3 of 4




Dated: September 12, 2019
       New York, New York

                                     Respectfully submitted,
                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                     By: `, /
                                      Ro: A. C•
                                          abeth ' icén5'
                                      b ne Li . rty P za
                                      New York, New York 10006
                                      Telephone: (212) 225-2000
                                      Facsimile: (212) 225-3999
                                      racooper@cgsh.com
                                      evicens@cgsh.com
                                           Attorneys for Defendants International Flavors &
                                           Fragrances Inc., Andreas Fibig and Richard A.
                                           O'Leary




                                     GLANCY PRONGAY & MURRAY LLP



                                     By:
                                         Lesley F. Portnoy ( P- 194 i
                                         230 Park Ave., S e 530
                                         New York, New York 10169
                                         Telephone: (212) 682-5340
                                         Facsimile: (212) 884-0988
                                         1portnoy@glancylaw.com

                                           Lionel Z. Glancy
                                           Robert V. Prongay
                                           Charles H. Linehan
                                           Pavithra Rajesh
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, California 90067
                                           Telephone: (310) 201-9150
                                           Facsimile: (310) 201-9160
                                           info@glancylаw.com
                                           Attorneys for Plaintiff Marc Jansen


                                   -3-
       Case 1:19-cv-07536-NRB Document 5 Filed 09/12/19 Page 4 of 4




SO ORDERED:


Hon. Naomi Reice Buchwald
United States District Judge
  Day of            , 2019




                                    -4-
